DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 12, 2021.  Claims 1, 3, and 5 were amended; claims 2 and 4 were cancelled; and claims 6-8 were added.  Thus, claims 1, 3, and 5-8 are pending.

Drawings
The drawings filed on 04/21/2021 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Applicant is thanked for Replacement sheets of drawings filed 04/21/2021. Each of FIGS. 2A-2B, 3, 4, and 6 comply with the drawings requirements under 37 CFR 1.84 (a)(1).  However, each of FIGS. 1, 5, and 7 include several lead lines, figures, and numerals that appear faded, partially corrected, or otherwise are entirely missing.  For example, in FIG. 1, other than lead lines “23” and “24” the line delineating the lowest side of box “10,” the lower half of box “10” is nearly unreadable.  Similarly, regarding FIG. 5, from “S56” to “S58” the right-hand portion of each process block in the flow chart is missing.  FIG. 7 suffers from similar deficiencies.  For example, the left-hand side of cloud “N” in the center of the Figure is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 3, and 5-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, inputting into an input unit a longitudinal section creation line formed by sequentially designating a plurality of interval designation points limited to an X-Y plane shown on a display, where an end point of a previous interval is set as a start point of a next interval , projecting Z points of a three-dimensional point group onto a vertical virtual plane between a start point and an end point of a selected interval among the plurality of intervals defined by the interval designation points that correspond to (X, Y) coordinates of the longitudinal section creation line, obtaining a plurality of vertical virtual planes corresponding to the plurality of intervals, 
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of claims 3, as well as claim 5, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a longitudinal section creation line setting unit sets a longitudinal section creation line from an input unit by sequentially designating a plurality of interval designation points limited to an X-Y plane, where an end point of a previous interval is set as a start point of a next interval such that the interval designation points defines a plurality of intervals on the longitudinal section creation line, and the longitudinal section creation unit projects Z points between a start point and an end point of each interval defined by the interval designation points onto a vertical virtual plane that includes the longitudinal section creation line and corresponds to (X, Y) coordinates of the longitudinal section creation line, and develops the resulting plurality of the virtual planes on a same one plane by matching end points of previous intervals with start points of next intervals, and displays the one same plane on the display.

It is noted that the closest prior art, U.S. Patent Publication 2016/0203604 A1, to Gupta et al., is directed to a method for detection of plurality of three-dimensional cephalometric landmarks in volumetric data.  A three-dimensional matrix is developed by stacking of volumetric data and the bony structure is segmented through thresholding.  Initially a seed point is searched for initializing the process of landmark.

Applicant’s amendments and arguments presented in the Amendment filed on June 17, 2020 are persuasive.  Further, in response to the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claim 1, as well as claims 3 and 5, is directed to patent eligible subject matter and the subject matter recited in claim 1 amounts to significantly more than an abstract idea, and is patent eligible.”1  The subject matter of independent claim 1, as well as claims 3 and 5, is directed to a practical application, pertaining to creating a longitudinal section of a portion of terrain along a nonlinear or meandering line along an X, Y plane of the terrain, such as the path a mountain road.  Additionally, the elements recited in independent claim 1, as well as independent claims 3 and 5, and dependent claims 6-8, are recited in sufficient specificity to amount to significantly more than an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2106.04(a)(1)